Citation Nr: 0114175	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected disability pension.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to January 
1962.

The Board of Veterans' Appeals (Board) notes initially that 
the veteran requested a hearing with the Board in his notice 
of disagreement dated in April 2000.  On his substantive 
appeal dated in July 2000 the veteran placed an "X" in the 
block next to the statement "I do not want a BVA hearing."  
The Board construes this as a withdrawal of his hearing 
request in accordance with 38 C.F.R. § 20.702 (e) (2000).


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during his active 
service from October 1959 to January 1962.

2.  The veteran was discharged under Army Regulation 635-205 
for the convenience of the government and not as a result of 
a disability incurred in or aggravated by his active service.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1521(a), 
(j), 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the veteran's claim has been adequately 
developed pursuant to the VCAA.  The Board would emphasize 
that the Board's ultimate decision to deny the claim is based 
on the claimant's lack of legal entitlement to nonservice-
connected pension as a matter of law and the VCAA does not 
impose a duty to assist when there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Nonetheless, the regional office (RO) assisted 
the veteran in completing his application by obtaining 
certification of overall service and Vietnam service from the 
National Personnel Records Center (NPRC).  The RO also 
explained the requirements for establishing eligibility for a 
nonservice-connected pension by letter in February 1999 and 
provided the regulations governing nonservice-connected 
pensions in the July 2000 statement of the case.  

The veteran has made no allegations that there are 
outstanding records of any kind pertinent to his claim.  As 
the administrative file already contains certification of 
service, there is no outstanding Federal government record 
that could substantiate the claim.  Given the circumstances 
of this matter, the Board can not find any basis under the 
VCAA to defer adjudication.  Moreover, it is literally 
impossible to conceive that implementing regulations for the 
VCAA could change the picture since in this matter they would 
have to change not just the notice or development 
requirements, but also the underlying substantive law outside 
the VCAA, to raise any prospect that the veteran could 
substantiate his claim.  Accordingly, it is not prejudicial 
for the Board to decide the matter without further remand to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Eligibility

Under the provisions of 38 U.S.C.A. § 1521 (West 1991 & Supp. 
2000), pension is payable to a veteran who served for 90 days 
or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.

38 C.F.R. § 3.3 (2000) provides that basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)).  38 C.F.R. § 3.3(a)(3) 
(2000).

Under 38 C.F.R. § 3.3(f) the period of war known as the 
Vietnam era begins on February 28, 1961 and ends on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period begins on 
August 5, 1964, and ends on May 7, 1975, inclusive, for all 
other cases.

The veteran's DD Form 214 reflects that the veteran had 
active service from October 1959 to January 1962.  The DD 
Form 214 also reveals that he was discharged in accordance 
with Army Regulation 635-205, paragraph 7, for the 
convenience of the government and that he received an 
honorable discharge.  The DD Form 214 does not reflect that 
the veteran had active service in the Republic of Vietnam.  
The certification from the NPRC dated in November 1987 
confirms the veteran's period of active service and the 
characterization of service as reflected in the DD Form 214.  
NPRC's response to the RO's request for information on the 
veteran's Vietnam service, reflects that their records show 
no Vietnam service.

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999) held that where the 
law and not the evidence is dispositive of an appellant's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the veteran lacks legal entitlement to nonservice-
connected pension benefits due to nonqualifying service.  
Accordingly, entitlement to nonservice-connected pension 
benefits is not warranted and the veteran's claim is denied.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

